DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gaspare J. Randazzo, Reg. No. 41,528 on July 12, 2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 5 is canceled.
Claim 13, line 1, “The synapse memory system according to claim 10” has been replaced with – The synapse memory system according to claim 8 –.
Allowable Subject Matter
Claims 1-4, 8, 11-16 are allowed. Specifically, the independent claims 1, 8 and 15 are allowed over the prior arts. The dependent claims 2-4, 11-14 and 16 are allowed due to their dependencies to the said independent claims 1, 8 and 15, respectively.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest  a synapse memory system comprising:
an output controller wherein the output controller is configured to compensate for the output level of the write signal every time, responsive to updates to the weight value stored in the synapse memory cell, and wherein the output controller is configured to compensate for the output level of the write signal by applying a compensation amount determined for each of weight regions assigned to a range of weight values that the synapse memory cell can take, in combination with the other limitations of the claim.
Regarding claim 8, the prior arts fail to teach or reasonably suggest  a synapse memory system, comprising:
a lookup table (LUT), wherein the value stored in the LUT is set for each of weight regions assigned to a range of weight values that the synapse memory cell can take, and wherein each of the weight regions is assigned to a plurality of unit weights each of which is defined based on resolution of the weight values that the synapse memory cell can take, in combination with the other limitations of the claim.
Regarding claim 15, the prior arts fail to teach or reasonably suggest  a method for updating a memory cell, comprising:
applying a write signal to the memory cell that includes the weight compensation amount, wherein applying the write signal includes applying the determined weight compensation amount for each of weight regions assigned to a range of weight values that the memory cell can take, and wherein each of the weight regions is assigned to a plurality of unit weights, each of which is defined based on resolution of the weight values that the synapse memory cell can take, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844